Exhibit 99.1EXECUTION COPY AGREEMENT AND PLAN OF MERGER BY AND AMONG THE TORONTO-DOMINION BANK CARDINAL MERGER CO. AND COMMERCE BANCORP, INC. DATED AS OF OCTOBER 2, 2007 TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 1.1. The Merger 1 1.2. Effective Time 1 1.3. Effects of the Merger 1 1.4. Closing of the Merger 2 1.5. Certificate of Incorporation 2 1.6. Bylaws 2 1.7. Board of Directors 2 1.8. Officers 2 ARTICLE II CONSIDERATION; EXCHANGE PROCEDURES 2 2.1. Effect on Company Common Stock 2 2.2. No Fractional Shares 3 2.3. Merger Sub Capital Stock; Issuance of Surviving Company Common Stock 3 2.4. Treatment of Options and Other Stock Based Awards 4 2.5. Reservation of Right to Revise Structure 5 2.6. Withholding 5 2.7. Certain Adjustments 5 ARTICLE IIIEXCHANGE OF CERTIFICATES FOR MERGER CONSIDERATION 5 3.1. Parent to Make Merger Consideration Available 5 3.2. Exchange of Certificates 6 ARTICLE IVREPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 4.1. Corporate Organization 7 4.2. Capitalization 9 4.3. Authority; No Violation 11 4.4. Consents and Approvals 11 4.5. SEC Documents; Other Reports; Internal Controls 12 4.6. Financial Statements; Undisclosed Liabilities 13 4.7. Broker’s Fees 14 4.8. Absence of Certain Changes or Events 14 4.9. Legal Proceedings 15 4.10. Taxes 15 4.11. Employees; Employee Benefit Plans 17 4.12. Board Approval; Shareholder Vote Required 19 4.13. Compliance With Applicable Law 19 4.14. Certain Contracts 21 4.15. Agreements With Regulatory Agencies 22 4.16. Company Information 22 - i - 4.17. Title to Property 23 4.18. Insurance 23 4.19. Environmental Liability 24 4.20. Opinion Of Financial Advisor 25 4.21. Intellectual Property 25 4.22. Loan Matters 25 4.23. Transactions with Affiliates 26 4.24. Community Reinvestment Act Compliance 26 4.25. Labor Matters 26 4.26. Derivative Instruments and Transactions 27 4.27. Approvals 27 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT 27 5.1. Corporate Organization 28 5.2. Capitalization 28 5.3. Authority; No Violation 29 5.4. Consents and Approvals 30 5.5. SEC Documents; Other Reports; Internal Controls 30 5.6. Financial Statements; Undisclosed Liabilities 31 5.7. Broker’s Fees 32 5.8. Absence of Certain Changes or Events 32 5.9. Legal Proceedings 32 5.10. Board Approval; No Shareholder Vote Required 33 5.11. Compliance With Applicable Law 33 5.12. Agreements With Regulatory Agencies 33 5.13. Financing 33 5.14. Parent Information 33 5.15. Approvals 34 ARTICLE VICOVENANTS RELATING TO CONDUCT OF BUSINESS 34 6.1. Conduct of Business Prior to the Effective Time 34 6.2. Company Forbearances 34 6.3. No Fundamental Parent Changes 38 6.4. Company Dividends 38 ARTICLE VII ADDITIONAL AGREEMENTS 39 7.1. Regulatory Matters 39 7.2. Access to Information 40 7.3. Shareholder Approval 41 7.4. Acquisition Proposals 42 7.5. Reasonable Best Efforts 44 7.6. Affiliates 44 7.7. Employees; Employee Benefit Plans 44 7.8. Indemnification; Directors’ and Officers’ Insurance 47 - ii - 7.9. Advice of Changes 48 7.10. Financial Statements and Other Current Information 48 7.11. Stock Exchange Listing 49 7.12. Takeover Laws 49 7.13. Stockholder Litigation 49 7.14. Transition Committee 49 7.15. DRIP and Purchase Plan 50 7.16. Investment Portfolio Management 50 7.17. Sale of Commerce Banc Insurance Services, Inc 50 ARTICLE VIII CONDITIONS PRECEDENT 51 8.1. Conditions to Each Party’s Obligation to Effect the Merger 51 8.2. Conditions to Obligations of Parent 51 8.3. Conditions to Obligations of the Company 52 ARTICLE IXTERMINATION 53 9.1. Termination 53 9.2. Effect of Termination. 54 ARTICLE XGENERAL PROVISIONS 55 10.1. Nonsurvival of Representations, Warranties and Agreements 55 10.2. Amendment 55 10.3. Extension; Waiver 55 10.4. Expenses 55 10.5. Notices 55 10.6. Interpretation 56 10.7. Counterparts 57 10.8. Entire Agreement 57 10.9. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial 57 10.10. Specific Performance 58 10.11. Severability 58 10.12. Publicity 58 10.13. Assignment; Third Party Beneficiaries 59 10.14. Construction 59 Exhibit A Form of Affiliate Letter - iii - INDEX OF DEFINED TERMS Acquisition Proposal 43 Exchange Agent 6 Advisers Act 21 Exchange Ratio 3 affiliate 26 FDIC 9 Agreement 1 FHLB 9 Bank Subsidiaries 9 Form F-4 12 BHC Act 8 Governmental Entity 12 Business Day 2 Hazardous Substances 24 Canadian GAAP 8 HSR Act 12 CBIS 9 incentive stock options 4 Certificate of Merger 1 Indemnified Parties 47 Certificates 6 Injunction 51 Change in Company Recommendation 41 Insider 15 Closing 2 Insider-Related Parties 15 Closing Date 2 Insurance Amount 48 Code 4 IntermediateCo 3 Commerce Bank 9 Investment Company Act 21 Commerce North 9 knowledge 57 Company 1 Law 11 Company Board Approval 19 Liens 10 Company Common Stock 2 Loans 25 Company Confidentiality Agreement 41 Material Adverse Effect 8 Company Contract 22 Merger 1 Company Disclosure Schedule 7 Merger Consideration 3 Company Eligible Employees 45 Merger Sub 1 Company Employees 18 NJBCA 1 Company Option 4 Notice Period 42 Company Preferred Stock 9 OCC 15 Company Recommendation 41 Parent 1 Company Regulatory Agreement 23 Parent Common Shares 3 Company Reports 12 Parent Confidentiality Agreement 41 Company Shareholders Meeting 41 Parent Disclosure Schedule 28 Company Stock Incentive Plans 5 Parent Options 4 Consent Order 15 Parent Preferred Shares 28 control 26 Parent Process Agent 58 Conversion Rate 3 Parent Regulatory Agreement 33 CRA 26 Parent Reports 31 Derivative Transaction 27 Pennsylvania Commerce 9 DRIP and Purchase Plan 4 person 57 Effective Time 1 Plans 18 Employment Agreements 45 Proprietary Rights 25 End Date 53 Proxy Statement/Prospectus 12 Environmental Laws 24 Representatives 42 Equity Pool Amount 46 Required Company Vote 19 ERISA 17 Requisite Regulatory Approvals 51 ERISA Affiliate 18 SEC 10 Exchange Act 13 Securities Act 13 - iv - Severance Plan 45 Tax 17 Significant Subsidiaries 9 Tax Return 17 Specified Orders 22 Taxes 17 Specified Regulatory Matters 15 TD Banknorth Plans 45 Stock Option Exchange Ratio 4 Termination Payment 54 Subsidiary 9 Topco 3 Superior Proposal 43 Transition Committee 50 Surviving Company 1 U.S. GAAP 8 - v - AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER, dated as of October 2, 2007 (as amended, supplemented or otherwise modified from time to time, this “Agreement”), is entered into by and among The Toronto-Dominion Bank, a Canadian chartered bank (“Parent”), Cardinal Merger Co., a New Jersey corporation and an indirect wholly-owned subsidiary of Parent (“Merger Sub”) and Commerce Bancorp, Inc., a New Jersey corporation (the “Company”). WHEREAS, the parties intend that Merger Sub be merged with and into the Company, with the Company surviving the merger on the terms and subject to the conditions set forth in this Agreement (the “Merger”); and WHEREAS, the board of directors of the Company has unanimously (i) determined that this Agreement and the Merger and related transactions contemplated hereby are in the best interests of the Company and its shareholders and declared the Merger and the other transactions contemplated hereby to be advisable, (ii) approved this Agreement, the Merger and the other transactions contemplated hereby and (iii) agreed to submit this Agreement for approval by the Company’s shareholders at the Company Shareholders Meeting and to recommend that the shareholders of the Company approve this Agreement at the Company Shareholders Meeting. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I THE MERGER 1.1.The Merger. Subject to the terms and conditions of this Agreement, in accordance with the New Jersey Business Corporation Act (the “NJBCA”), at the Effective Time, Merger Sub shall merge with and into the Company, whereupon the separate corporate existence of Merger Sub shall cease. The Company shall be the surviving corporation (hereinafter sometimes referred to as the “Surviving Company”) in the Merger, and shall continue its corporate existence under the Laws of the State of New Jersey. 1.2.Effective Time. On the Closing Date, the Company and Merger Sub shall cause the Merger to be consummated by executing, delivering and filing a certificate of merger (the “Certificate of Merger”) with the New Jersey Department of the Treasury, Division of Commercial Recording in accordance with the relevant provisions of the NJBCA and other applicable New Jersey Law and shall make such other filings or recordings required under the NJBCA in connection with the Merger.The Merger shall become effective at such time as the Certificate of Merger is duly filed with the New Jersey Department of the Treasury, Division of Commercial Recording, or at such later date or time as may be agreed by Parent and the Company in writing and specified in the Certificate of Merger in accordance with the NJBCA (such time as the Merger becomes effective is referred to herein as the “Effective Time”). 1.3.Effects of the Merger. At and after the Effective Time, the Merger shall have the effects set forth in the NJBCA. 1.4.Closing of the Merger. Subject to the terms and conditions of this Agreement, the closing of the Merger (the “Closing”) will take place at 10:00 a.m. Eastern time on (i) the date that is the third Business Day after the satisfaction or waiver (subject to applicable Law) of the conditions set forth in Article VIII hereof, other than conditions which by their terms are to be satisfied at Closing, or (ii) such other date or time as the parties may mutually agree (the date on which the Closing occurs, the “Closing Date”). The Closing shall be held at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017, unless another place is agreed upon by the parties. For purposes of this Agreement, a “Business Day” shall mean any day that is not a Saturday, a Sunday or other day on which banking organizations in New York, New York, U.S.A. or Toronto, Ontario, Canada are required or authorized by Law to be closed. 1.5.Certificate of Incorporation. The certificate of incorporation, as amended, of the Company, as in effect as of immediately prior to the Effective Time, shall be amended and restated as of the Effective Time so as to read in its entirety in the form of the certificate of incorporation of Merger Sub as in effect immediately prior to the Effective Time, and as so amended and restated shall be the certificate of incorporation of the Surviving Company following the Merger until thereafter amended in accordance with the provisions thereof and of applicable Law. 1.6.Bylaws. The bylaws of the Company, as in effect as of immediately prior to the Effective Time, shall be amended and restated as of the Effective Time so as to read in their entirety in the form of the bylaws of Merger Sub as in effect immediately prior to the Effective Time, and as so amended and restated shall be the bylaws of the Surviving Company until thereafter amended in accordance with the provisions thereof, the certificate of incorporation of the Surviving Company and of applicable Law. 1.7.Board of Directors. The directors of Merger Sub immediately prior to the Effective Time shall be the directors of the Surviving Company as of the Effective Time, each to hold office in accordance with the certificate of incorporation and bylaws of the Surviving Company as amended as of the Effective Time, until their respective successors are duly elected or appointed (as the case may be) and qualified, or their earlier death, resignation or removal. 1.8.Officers. The officers of Merger Sub immediately prior to the Effective Time shall be the officers of the Surviving Company as of the Effective Time, each to hold office in accordance with the certificate of incorporation and bylaws of the Surviving Company as amended as of the Effective Time, until their respective successors are duly appointed, or their earlier death, resignation or removal. ARTICLE II CONSIDERATION; EXCHANGE PROCEDURES 2.1.Effect on Company Common Stock. At the Effective Time, by virtue of the Merger and without any action on the part of the holder of any shares of common stock, par value $1.00 per share, of the Company (the “Company Common Stock”): (a)All shares of Company Common Stock that are (i) owned directly by the Company as treasury stock, (ii) owned directly by Parent or (iii) owned directly by Merger Sub - 2 - or any entity of which Merger Sub is a direct or indirect wholly owned Subsidiary (other than, in the case of clauses (ii) and (iii), shares in trust accounts, managed accounts and the like for the benefit of customers or shares held in satisfaction of a debt previously contracted) shall be cancelled and retired and no common shares, no par value per share, of Parent (“Parent Common Shares”), cash or other consideration shall be delivered in exchange therefor. All shares of Company Common Stock that are owned by any wholly owned Subsidiary of the Company or by any wholly owned Subsidiary of Parent (other than any Subsidiary of Parent described in Section 2.1(a)(iii) above), other than shares in trust accounts, managed accounts and the like for the benefit of customers or shares held in satisfaction of a debt previously contracted, shall remain outstanding, and no Parent Common Shares, cash or other consideration shall be delivered in exchange therefor. (b)Except as otherwise provided in Section 2.1(a), and subject to Section 2.2, each share of Company Common Stock outstanding immediately prior to the Effective Time shall be cancelled and converted into the right to receive (i) 0.4142 Parent Common Shares (the “Exchange Ratio”), and (ii) an amount in cash equal to $10.50. For the purposes of this Agreement, the “Merger Consideration” means the right to receive the consideration described in clauses (i) and (ii) of the preceding sentence pursuant to the Merger with respect to each share of Company Common Stock (together with any cash in lieu of fractional shares as specified in Section 2.2 below). 2.2.No Fractional Shares. Notwithstanding any other provision of this Agreement, neither certificates nor scrip for fractional Parent Common Shares shall be issued in the Merger.Each holder of Company Common Stock who otherwise would have been entitled to a fraction of a Parent Common Share shall receive in lieu thereof cash (without interest) in an amount determined by multiplying the fractional share interest to which such holder would otherwise be entitled (after taking into account all shares of Company Common Stock owned by such holder at the Effective Time to be converted into Parent Common Shares) by the average of the daily volume weighted average prices of Parent Common Shares based on information reported by the Toronto Stock Exchange as reported in The Toronto Stock Exchange Daily Record (with each such trading day’s applicable price converted into United States dollars using the spot exchange rate reported with respect to such day by The Wall Street Journal (or such other publication as may be mutually agreed to by Parent and the Company) (such conversion rate, the “Conversion Rate”)), for the five trading days immediately preceding the Closing Date.No such holder shall be entitled to dividends, voting rights or any other rights in respect of any fractional share. 2.3.Merger Sub Capital Stock; Issuance of Surviving Company Common Stock. (a) Each share of common stock, par value $0.01 per share, of Merger Sub outstanding immediately prior to the Effective Time shall be converted into and become one fully paid and nonassessable share of redeemable preferred stock of the Surviving Company. (b)In exchange for, and in consideration of, (i) Parent causing its wholly owned subsidiary, Cardinal Intermediate Co. (“IntermediateCo”), which as of the date hereof owns 100% of the outstanding capital stock of Merger Sub and is a wholly-owned subsidiary of Cardinal Top Co. (“TopCo”), to deliver the Merger Consideration pursuant to Section 2.1, and (ii) the payment of $10.00 by IntermediateCo to the Surviving Company, the Surviving Company will issue to IntermediateCo at the Effective Time 1,000 (or such other number as is - 3 - agreed by the Surviving Company and IntermediateCo) fully paid and nonassessable shares of common stock of the Surviving Company. 2.4.Treatment of Options and Other Stock Based Awards. (a) At the Effective Time, each outstanding option to purchase shares of Company Common Stock (a “Company Option”) issued pursuant to any Company Stock Incentive Plan shall be fully vested and shall be assumed by Parent and shall be honored by Parent in accordance with its terms (as modified as provided herein) following its conversion in the Merger into options to purchase Parent Common Shares (“Parent Options”). From and after the Effective Time, each Company Option shall be deemed to constitute an option to acquire, on the same terms and conditions as were applicable under such Company Option, a number of Parent Common Shares equal to the product of (I) the number of shares of Company Common Stock otherwise purchasable pursuant to such Company Option and (II) 0.5522 (the “Stock Option Exchange Ratio”), rounded down, if necessary, to the nearest whole share, at a price per share equal to (y) the exercise price per share of the shares of Company Common Stock otherwise purchasable pursuant to such Company Option, divided by (z) the Stock Option Exchange Ratio, rounded up to the nearest cent; provided, however, that in the case of any Company Option to which Section 421 of the Internal Revenue Code of 1986, as amended (the “Code”) applies by reason of its qualification under Section 422 of the Code (“incentive stock options”), the option price, the number of shares purchasable pursuant to such option and the terms and conditions of exercise of such option shall be determined in accordance with the method set forth above unless use of such method will not preserve the status of such options as incentive stock options, in which case the manner of determination shall be adjusted in a manner that both complies with Section 424(a) of the Code and results in the smallest modification in the economic values that otherwise would be achieved by the holder pursuant to the method set forth above.In all events, the foregoing substitution of all Company Options with Parent Options shall comply with the requirements of Section 409A of the Code. (b)The Company and Parent shall take all corporate action necessary for the conversion of the Company Options, and Parent shall take all corporate action necessary to reserve for issuance a sufficient number of Parent Common Shares for delivery upon exercise of the Parent Options issued in substitution for such Company Options in accordance with this Section 2.4. As soon as practicable after the Effective Time (but in no event later than five Business Days after the Effective Time), Parent shall file a registration statement on Form F-3 or Form F-8, as the case may be (or any successor or other appropriate forms), with respect to the Parent Common Shares subject to such Parent Options and shall use its reasonable best efforts to maintain the effectiveness of such registration statement or registration statements (and maintain the current status of the prospectus or prospectuses contained therein) for so long as such Parent Options remain outstanding. (c)The Company shall take such action as shall be required to (i) terminate the Dividend Reinvestment and Stock Purchase Plan (the “DRIP and Purchase Plan”) as provided in Section 7.15; and (ii) ensure that all Company Common Stock held in the Company tax-qualified defined contribution plan is treated in the same manner as all other shares of Company Common Stock under Article II of this Agreement. (d)Following the Effective Time, Parent shall maintain, solely for purposes of the Parent Options provided for above, the 1989 Stock Option Plan for Non-Employee Directors, the 1997 Employee Stock Option Plan, the 1998 Stock Option Plan for Non-Employee Directors, - 4 - and the 2004 Employee Stock Option Plan (collectively, the “Company Stock Incentive Plans”).Any other plan, program or arrangement providing for the issuance or grant of any other interest in respect of the capital stock of the Company or any Subsidiary thereof (including the DRIP and Purchase Plan) shall terminate as of the Effective Time, and the Company shall ensure that following the Effective Time no holder of a Company Option or any other equity-based right shall have any right to acquire equity securities of the Company or the Surviving Company. (e)As soon as practicable after the Effective Time, Parent shall cause the Surviving Company to deliver to the holders of Company Options appropriate notices setting forth such holders’ rights pursuant to the respective Company Stock Incentive Plans and stating that such Company Stock Incentive Plans, the Company Options and the underlying stock option agreements have been assumed by Parent and converted into stock incentive plans covering, and options to purchase, Parent Common Shares, shall continue in effect on the same terms and conditions (subject to the adjustments required by this Section 2.4 after giving effect to the Merger and the terms of the Company Stock Incentive Plans). 2.5.Reservation of Right to Revise Structure. Parent may at any time change the method of effecting the business combination contemplated by this Agreement if and to the extent that it deems such a change to be desirable; provided, however, that no such change shall (A) alter or change the amount or kind of the consideration to be issued to holders of Company Common Stock as merger consideration, (B) adversely affect the anticipated tax consequences of the Merger to the holders of Company Common Stock as a result of receiving the consideration payable in respect of shares of Company Common Stock pursuant to the Merger, or (C) impede or delay consummation of the Merger other than in an immaterial respect. In the event Parent elects to make such a change, the parties agree to execute appropriate documents to reflect the change. 2.6.Withholding. Parent or any of its Subsidiaries shall be entitled to deduct and withhold from any payment otherwise payable pursuant to this Agreement such amounts as are required to be deducted and withheld with respect to such payment under all applicable Tax laws. To the extent that amounts are so deducted or withheld, such amounts shall be treated for all purposes of this Agreement as having been paid to the recipient of the payment in respect of which such deduction and withholding was made. 2.7.Certain Adjustments. The Exchange Ratio and the Stock Option Exchange Ratio shall be subject to appropriate adjustments from time to time after the date of this Agreement in the event that, subsequent to the date of this Agreement but prior to the Effective Time, the outstanding Parent Common Shares shall have been increased, decreased, changed into or exchanged for a different number or kind of shares or securities through any reorganization, recapitalization, reclassification, stock dividend, stock split, reverse stock split, or other like changes in Parent’s capitalization. ARTICLE III EXCHANGE OF CERTIFICATES FOR MERGER CONSIDERATION 3.1.Parent to Make Merger Consideration Available. At or promptly after the Effective Time, Parent or one of its Subsidiaries shall deposit, or shall cause to be deposited, with an exchange agent selected by Parent (subject to the consent, not to be unreasonably - 5 - withheld, of the Company) (the “Exchange Agent”), for the benefit of the holders of certificates that immediately prior to the Effective Time evidenced shares of Company Common Stock (the “Certificates”), for exchange in accordance with this Article III, (i) evidence of Parent Common Shares in book-entry form issuable pursuant to Section 2.1(b) (and/or certificates representing such Parent Common Shares, at Parent’s election), (ii) cash sufficient to make the cash payments payable pursuant to Section 2.1(b), and (iii) cash sufficient to pay cash in lieu of fractional Parent Common Shares pursuant to Section 2.2. 3.2.Exchange of Certificates. (a) As soon as reasonably practicable after the Effective Time and in any event not later than the fifth Business Day following the Effective Time, the Exchange Agent shall mail to each holder of record of a Certificate immediately prior to the Effective Time whose shares of Company Common Stock were converted into the right to receive the Merger Consideration pursuant to Section 2.1 a form of letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon delivery of the Certificates to the Exchange Agent) and instructions for use in effecting the surrender of the Certificates in exchange for the Merger Consideration.Upon proper surrender of a Certificate for exchange and cancellation to the Exchange Agent, together with a letter of transmittal, duly completed and validly executed in accordance with the instructions thereto, and such other documents as may be required pursuant to such instructions, the holder of such Certificate shall be entitled to receive in exchange therefor the Merger Consideration in respect of the shares of Company Common Stock formerly represented by such Certificate and such Certificate so surrendered shall forthwith be cancelled. No interest will be paid or accrued for the benefit of holders of the Certificates on the Merger Consideration payable upon the surrender of the Certificates. (b)No dividends or other distributions with respect to Parent Common Shares with a record date after the Effective Time shall be paid to the holder of any unsurrendered Certificate with respect to Parent Common Shares that such holder would be entitled to receive upon surrender of such Certificate and no Merger Consideration shall be paid to any such holder until such holder shall surrender such Certificate in accordance with this Article III. After the surrender of a Certificate in accordance with this Article III, such holder thereof entitled to receive Parent Common Shares shall be entitled to receive any such dividends or other distributions, without any interest thereon, with a record date after the Effective Time and which theretofore had become payable with respect to whole Parent Common Shares issuable to such holder in respect of such Certificate. (c)If the payment of the Merger Consideration is to be made to a person other than the registered holder of the Certificate surrendered in exchange therefor, it shall be a condition of payment that the Certificate so surrendered shall be properly endorsed (or accompanied by an appropriate instrument of transfer) and otherwise in proper form for transfer, and that the person requesting such payment shall pay to the Exchange Agent in advance any applicable stock transfer or other Taxes or shall establish to the reasonable satisfaction of the Exchange Agent that such Taxes have been paid or are not payable. (d)At and after the Effective Time, there shall be no transfers on the stock transfer books of the Company of the shares of Company Common Stock that were issued and outstanding immediately prior to the Effective Time.If, after the Effective Time, Certificates - 6 - representing such shares are presented for transfer to the Exchange Agent, they shall be cancelled and exchanged for the Merger Consideration as provided in this
